      Case 19-00911            Doc 3         Filed 07/11/19 Entered 07/11/19 09:11:20                     Desc Deficiency
                                                   - Dismissal Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA
                                                                               CHAPTER 7
In Re:                                                                         Bankruptcy No.

Cherie R. Ritchie                                                              19−00911

Debtor(s)
                            NOTICE AND ORDER RE: INCOMPLETE FILING



NOTICE IS HEREBY GIVEN that on July 10, 2019, a pleading was filed in the above referenced case containing the
following deficiency:

Unfiled Schedules and Other Documents
    Schedule A/B                                Schedule D                                Schedule E/F
    Schedule G                                  Schedule H                                Schedule I (Ind. Debtor Only)
    Schedule J (Ind. Debtor Only)               Schedule J−2 (Ind. Jt. Debtor Only)       Corporate Ownership Statement
    Payment Advices (Debtor)                    Payment Advices (Jt. Debtor)              Statement of Financial Affairs
    Credit Counseling Certificate (Debtor)      Credit Counseling Certificate (Jt.        Declaration About an Individual Debtor's
                                                Debtor)                                   Schedules
    Summary of Assets and Liabilities           Summary of Assets and Liabilities         Other:
    Page 1                                      Page 2
THEREFORE, IT IS HEREBY ORDERED that:

Debtor or debtors (hereafter "debtor") shall cure the deficient filing(s) as described in the above no later than 14 days
from the filing date of the Petition;

IT IS FURTHER ORDERED:
If the filing party fails to cure described deficiencies within the applicable periods, an order dismissing the case or
proceeding may be entered without further notice or hearing, unless within the applicable period or periods a motion
to extend the time to cure has been filed with the court. A motion to extend time will only be granted on a showing of
good cause, and such cause must be stated in the motion. The motion shall be served on the trustee and the United
States trustee. If a hearing on the motion is desired, it must be requested in the motion and included within the title of
the motion.




ORDERED July 11, 2019




                                                                     Thad J. Collins
                                                                     Bankruptcy Judge
